       Case 9:18-cv-00146-DLC Document 45 Filed 11/06/19 Page 1 of 3



Michelle T. Friend
Joseph L. Breitenbach
HEDGER FRIEND, P.L.L.C.
2800 Central Avenue, Suite C
Billings, Montana 59102
(406) 896-4100
(406) 896-4199 - facsimile
mfriend@hedgerlaw.com
jbreitenbach@hedgerlaw.com

James E. Roberts
KNIGHT NICASTRO MACKAY, LLC
283 W. Front Street, Suite 203
Missoula, MT 59802
(406) 206-7052
(816) 396-6233- facsimile
roberts@knightnicastro.com


Attorneys for BNSF Railway Company


             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                      MISSOULA DIVISION

KEITH JONES,                      )   Cause No. CV-18-146- DLC
                                  )
                Plaintiff,        )
                                  )   BNSF’S MOTION FOR
     vs.                          )   PROTECTIVE ORDER
                                  )   REGARDING PMP AND ICP
BNSF RAILWAY COMPANY,             )   RELATED DOCUMENTS
a Delaware corporation,           )
                                  )
                Defendant.        )
                                  )




                                      1
        Case 9:18-cv-00146-DLC Document 45 Filed 11/06/19 Page 2 of 3



      COMES NOW, Defendant BNSF Railway Company (“BNSF”), by and

through its undersigned counsel of record, and pursuant to Rule 26(c)(1), Fed. R.

Civ. P. and D. Mont. L. R. 26.4, respectfully moves the Court for a protective order

which designates certain documents related to BNSF’s Performance Management

Process (“PMP”) and Incentive Compensation Plan (“ICP”) as private, confidential

and/or proprietary in nature and not subject to dissemination outside of these

proceedings to the public at large. Plaintiff should be ordered to fulfill his non-

disclosure obligations set forth in the parties’ Joint Stipulation for Protective Order

entered into in June of 2019.

      BNSF certifies that pursuant to Rule 26(c)(1), Fed. R. Civ. P., it has

conferred with counsel for Plaintiff in good faith in an effort to resolve this dispute

without Court action, and that such efforts have been unsuccessful. Pursuant to

Paragraph 12 of this Court’s Scheduling Order of February 4, 2019 (Doc 19),

BNSF certifies that the aforementioned Stipulated Protective Order is insufficient

to protect BNSF’s interests because Plaintiff has challenged confidentiality

designations thereunder. Finally, BNSF certifies pursuant to D. Mont. L.R.

7.1(c)(1) that it has contacted counsel for Plaintiff and he objects to this motion.

      DATED this 6th day of November, 2019.


                                     HEDGER FRIEND, P.L.L.C.

                                     By: /s/ Michelle T. Friend
                                     Attorney for BNSF Railway Company
                                           2
        Case 9:18-cv-00146-DLC Document 45 Filed 11/06/19 Page 3 of 3




                         CERTIFICATE OF SERVICE
      I, the undersigned, a representative of the law firm of Hedger Friend,
P.L.L.C., hereby certify that I served a true and complete copy of the foregoing
BNSF’S MOTION FOR PROTECTIVE ORDER REGARDING PMP AND ICP
RELATED DOCUMENTS on the following persons by the following means:

 1,2      CM/ECF
          Hand Delivery
          Mail
          Overnight Delivery Service
          Fax
          E-Mail

1.     Clerk, U.S. District Court

2.     William G. Jungbauer
       John D. Magnuson
       Yaeger & Jungbauer Barristers, PLC
       4601 Weston Woods Way
       St. Paul, MN 55127



       DATE: 11/06/2019                     /s/ Michelle T. Friend




                                       3
